Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tanya Arenson on 06/17/2022.

The application has been amended as follows utilizing the claims filed on 5/9/22:

Claim 1
at line 6 after “configured to insert into” delete –[[said]]– and insert –[at least one]–
at line 11 prior to “at least one” insert –[said]–

Key: [[text]] = deleted text; [text] = inserted text

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner agrees with Applicant’s arguments in the Remarks Pg. 6-7 filed on 5/9/22.  Specifically, examiner agrees that the combination of references cited do not disclose all the limitations of the application.  In addition, the Atkinson reference teaches away from the extendable arming being composed of mostly flexible sections reciting “a limitation with flexible conduit is that it cannot extend very far, particularly in the horizontal direction, before it bends under its own weight” (Col. 1 lines 38-41).  Therefore, there would be not motivation to combine the Atkinson reference with the Edwards reference to get the combined ratio of flexible to rigid arm lengths wherein the arm is more flexible than rigid.  In addition, there is no motivation to add all the extra components now listed in the claims to the Atkinson reference.  Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features without destroying  the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775